PD-0318-15
                                    PD-0318-15                        COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                    Transmitted 3/23/2015 4:36:13 PM
                                                                      Accepted 3/25/2015 2:08:00 PM
                                                                                        ABEL ACOSTA
                                       NO. PD-__________                                        CLERK



                         TO THE COURT OF CRIMINAL APPEALS

                      FOR THE STATE OF TEXAS
      ___________________________________________________________

                                    LORENZO DWAYNE JONES

                                           Appellant

                                              V.

                                        STATE OF TEXAS

                                Appellee
      ___________________________________________________________

       Petition for Discretionary Review from the Fourteenth Court of Appeals
                  In No. 14-13-01122-CR, Affirming the Conviction
                                 In Cause No. 138,8256
                              th
                 From the 184 District Court of Harris County, Texas
                       Honorable Leslie Brock-Yates, Presiding
      ___________________________________________________________

               PETITION FOR DISCRETIONARY REVIEW
      ___________________________________________________________

                                                           Mark A. Rubal
                                                           SBN 17360325
                                                           The Rubal Law Firm
                                                           15150 Middlebrook Dr.
                       March 25, 2015                      Houston, Texas 77058
                                                           mrubal@ws-law.com
                                                           (281) 286-2222 Telephone
                                                           (281) 488-4597 Telefax
Appellant Lorenzo Dwayne Jones                                                   Page
Petition For Discretionary Review                                                1
                                       TABLE OF CONTENTS

              TABLE OF CONTENTS.........................................................           2

              NAMES OF ALL PARTIES...................................................              3

              INDEX OF AUTHORITIES....................................................             4

              STATEMENT REGARDING ORAL ARGUMENT..............                                      5

              STATEMENT OF THE CASE................................................                5

              PROCEDURAL HISTORY.....................................................              9

              GROUNDS FOR REVIEW.....................................................              9

              REASON FOR REVIEW........................................................            9

              ARGUMENT..........................................................................   10

              PRAYER FOR RELIEF..........................................................          12

              CERTIFICATE OF SERVICE................................................               14

              CERTIFICATE OF FILING....................................................            14

              CERTIFICATE OF COMPLIANCE........................................                    15


              APPENDIX:
                  MEMORANDUM OPINION FROM THE FOURTEENTH
                  COURT OF APPEALS, ISSUED FEBRUARY 26, 2015.




Appellant Lorenzo Dwayne Jones                                                                          Page
Petition For Discretionary Review                                                                       2
                                        NAMES OF ALL PARTIES

    1. Appellant:                   .    .   .   .    Lorenzo Dwayne Jones
                                                      SPN 00406866
                                                      701 North San Jacinto
                                                      Houston, Texas 77002

    2. Attorney(s) for the State:            .   .    Cordt Akers
                                                      SBN 24080122
                                                      Courtney Rosen
                                                      SBN 24086578
                                                      Asst. District Attorney(s)
                                                      Harris Co. D.A.’s Office
                                                      1201 Franklin, Suite 400
                                                      Houston, Texas 77002

    3. Defense Counsel at Trial:             .   .    Kelly Ann Smith
                                                      SBN 00797867
                                                      Law Office of Kelly A. Smith
                                                      P.O. Box 10751
                                                      Houston, Texas 77206

                                                      Shirley Cornelius
                                                      SBN 04831900
                                                     Law Office of Shirley Cornelius
                                                      P.O. Box 924544
                                                      Houston, Texas 77292

    4. Trial Judge:                 .    .   .   .    Hon. Leslie Brock-Yates
                                                      Presiding Judge
                                                      184th District Court
                                                      Houston, Texas 77002

    5. Counsel for Appellant:                .   .    Mark A. Rubal
                                                      SBN 17360325
                                                      15150 Middlebrook Dr.
                                                      Houston, Texas 77058

Appellant Lorenzo Dwayne Jones                                                     Page
Petition For Discretionary Review                                                  3
                                      INDEX OF AUTHORITIES

    CASES

    Page v. State, 88 S.W.3d 755, 766 (Tex. Crim. App.-Corpus Christi
          2002).........................................................................................   12

    Theus v. State, 845 S.W.2d 874, 880 (Tex. Crim. App. 1992)...........                                  10

    Webb v. State, 36 S.W.3d 164, 182(Tex.App.-Houston [14th Dist.]
         2000).......................................................................................... 12




Appellant Lorenzo Dwayne Jones                                                                                  Page
Petition For Discretionary Review                                                                               4
                     STATEMENT REGARDING ORAL ARGUMENT

              In the event this Petition for Discretionary Review is granted, oral

    argument is waived unless it would otherwise aid the Court in determining the

    issue(s) presented.



                                    STATEMENT OF THE CASE

              On May 18, 2013, Appellant Lorenzo Dwayne Jones (“Jones”) was

    charged with Retaliation, under cause number 138,8256. (CR, Vol. 1; p. 5).

    Jones was indicted on June 4, 2013, and enhanced with a prior conviction for

    theft from a person. (CR, Vol. 1; p. 10).

              On December 3, 2013, a jury was selected to hear the charge against

    Jones. (RR, Vol. 2). The jury found Jones guilty as charged in the indictment

    on December 4, 2013. (CR. Vol. 1; p. 21) and (RR, Vol. 4; p. 60-61).

              Thereafter, pursuant to a plea bargain between the State and Jones, the

    Court sentenced Jones to four (4) years confinement in the institution division

    of the Texas Department of Criminal Justice.1 (CR, Vol. 1; pp. 22-23) and

         1

      Prior to the beginning of the trial, the State abandoned the enhancement
paragraph alleged in the indictment. (RR, Vol. 3; p. 7). Additionally, Jones had
originally elected to have the jury assess punishment in the event he was found guilty.
(RR, Vol. 2; p. 26). However, after the jury returned a guilty verdict Jones changed
Appellant Lorenzo Dwayne Jones                                                   Page
Petition For Discretionary Review                                                5
    (RR, Vol. 4; p. 62). On the same day, Jones filed his Notice of Appeal. (CR,

    Vol. 1; pp. 26-27). A Motion for New Trial was filed on December 31, 2013,

    which was overruled by operation of law. (CR, Vol. 1; p. 37).

              The evidence presented at trial showed that on May 17, 2013, around

    4:30 PM, Houston Police Officers Monica Marsh and Adam Bushfield were

    on bicycle patrol in downtown Houston. In and around the 2100 block of

    Hamilton Street, they observed Jones sleeping on the sidewalk. They tried to

    wake Jones up to move him along, but he was slow to respond. When Jones

    did wake up he was hostile and uncooperative. As he got to his feet, the

    officers smelled an odor of alcohol, observed him to have red blood shot eyes,

    and saw empty beer cans around where Jones had been sleeping. The officers

    decided to arrest Jones for public intoxication.

              While the officers were in the process of handcuffing Jones, they

    testified that he struggled with them, tried to pull away, and was using profane

    language. After Jones was handcuffed, the Officers said he made racist and

    vulgar comments to Officer Marsh. Officer Marsh did not remember all the

    comments made by Jones, but she documented five specific statements he



his election, with the consent of the State, and the Judge assessed the punishment.
(RR, Vol. 4; pp. 62-63).
Appellant Lorenzo Dwayne Jones                                                  Page
Petition For Discretionary Review                                               6
    made to her, in her offense report.

              Officer Marsh testified that Jones said “bitch suck my dick I’m going to

    put this dick in your mouth when I get out of these handcuffs”. He also said

    “I’m going to find you and your momma and blow your brains out”. Jones

    further said “take these handcuffs off me you Japanese bitch, I’m going to beat

    your fucking ass”. Additionally, he said “I’m tired of you all harassing me for

    jaywalking turn me loose bitch”. Finally, Jones said “I’m going to get your

    fucking ass when I get out of these handcuffs”.

              Both Officers Marsh and Bushfield testified that Jones continually

    threatened them after he was arrested and before a patrol officer arrived to

    transport Jones to jail. The officers testified that it took about thirty to forty-

    five minutes for a patrol officer to arrive because it was during rush hour.

    Officer Marsh said she felt threatened by Jones’ rants and believed he was

    making the statement(s) because he had been arrested.

              Jones did testify and told the jury that he had received a jaywalking

    ticket and a littering ticket from HPD approximately an hour and half before

    his encounter with Officers Marsh and Bushfield. (RR, Vol. 3; pp. 60-63) and

    (RR, Vol. 3; pp. 106-107). Afterwards, he said he laid down on the sidewalk

    and fell asleep because he wasn’t feeling well. When the officers tried to wake

Appellant Lorenzo Dwayne Jones                                                     Page
Petition For Discretionary Review                                                  7
    him up they kicked him on his feet like a dog. Jones related that he was upset

    and knew the officers would escalate the situation. However, he also said

    since he was only being arrested for public intoxication, a Class C

    misdemeanor, he was not going to fight with the officers. Jones did admit that

    he was angry and told the officers “he didn’t feel sorry for police when

    somebody blows them away because they are always messing with someone

    for no reason”. He also remembered telling Marsh that she could suck his

    dick, but he said he denied making any of the other statements.

              Jones further presented the testimony of his brother Robert Jones, who

    told the jury that Jones was not a violent person, but he was talkative.

              Prior to Jones testifying, his trial counsel did make a motion to allow

    him to testify free of any further impeachment for prior convictions.2 The

    Judge did not allow the State to use any felony offense greater than ten (10)

    years old to impeach Jones’ testimony. However, the Judge did allow the State

    to introduce evidence of four more recent felony drug convictions and a

    misdemeanor theft conviction for purposes of impeaching Jones’ testimony.

         2

      The Judge had previously allowed the State to introduce evidence of a prior
misdemeanor family assault conviction and a prior misdemeanor criminal mischief
conviction because Robert Jones (Jones’ brother) testified on direct that his brother
was not a violent person. (RR, Vol. 3; pp. 96-101; and RR, Vol. 4; pp. 5-6).
Appellant Lorenzo Dwayne Jones                                                   Page
Petition For Discretionary Review                                                8
    (RR, Vol. 4; pp. 13-16).

              The appellate record consists of one (1) volume of the Clerk’s Record

    (CR, Vol. 1; p. ___) and four (4) volumes of the Reporter’s Record (RR, Vol.

    ___; p.___).

                                    PROCEDURAL HISTORY

              On February 26, 2015, in an un-published opinion, the Fourteenth Court

    of Appeals affirmed the judgment against Appellant. (The opinion is attached

    as the Appendix to this petition). No motion for rehearing was filed. The

    deadline for filing a petition for discretionary review is March 28, 2015.



                                    GROUND(S) FOR REVIEW

    1.        THE TRIAL COURT ERRED BY DENYING THE MOTION MADE
              BY JONES TO TESTIFY FREE FROM IMPEACHMENT.


                                     REASON FOR REVIEW

              On appeal, Jones argued that any probative value in using the

    complained about prior convictions to impeach his testimony was substantially

    outweighed by the danger of unfair prejudice. As a result, Jones believed the

    trial judge abused her discretion by allowing the State to use evidence of the

    prior convictions against him.

Appellant Lorenzo Dwayne Jones                                                   Page
Petition For Discretionary Review                                                9
              In determining whether the probative value of the complained about

    evidence outweighed the prejudicial effect, the Court of Appeals examined the

    five (5) factors set out by this Court in Theus v. State, 845 S.W.2d 874, 880

    (Tex. Crim. App. 1992). The Fourteenth Court concluded the trial court did

    not abuse its discretion in admitting evidence of the prior convictions and

    affirmed the judgment. (See pp. 3-5 of Memorandum Opinion). Jones believes

    the Court of Appeals was wrong and respectfully requests this Honorable

    Court to review his case further.



                                      ARGUMENT

    1.        THE TRIAL COURT ERRED BY DENYING THE MOTION MADE
              BY JONES TO TESTIFY FREE FROM IMPEACHMENT.

              The factors to be weighed when reviewing a decision by a trial judge to

    admit or exclude evidence of prior conviction(s) for impeaching the testimony

    of a witness are: (1) the impeachment value of the prior crime; (2) the temporal

    proximity of the past crime relative to the charged offense and the witness’

    subsequent criminal history; (3) the similarity between the past crime and the

    offense being prosecuted; (4) the importance of the defendant’s testimony; and

    (5) the importance of the credibility issue. Theus at 880.


Appellant Lorenzo Dwayne Jones                                                   Page
Petition For Discretionary Review                                                10
              Jones concedes that the final three (3) factors do arguably weigh in favor

    of admission. The past offenses were different from the instant charge of

    retaliation and Jones’ testimony and the credibility issue(s) were important

    because the only evidence supporting or refuting the charge could come from

    either the officers or Jones.

              Notwithstanding, Jones believes the first two factors weigh in favor of

    exclusion. The dates for the convictions were five (5) and six (6) years before

    the date of the instant charge. Also, the prior convictions had very little

    probative value concerning Jones’ credibility. Arguably, the attempted theft

    charge may have been of some use for the jury to discern whether Jones was

    telling the truth. But the drug convictions were only used to paint Jones as a

    repeat offender. Neither the attempted theft conviction or the drug convictions

    served to make it more or less probable that Jones made the subject statements

    to Officer Marsh. Furthermore, the State theorized that Jones made the

    statements because he disliked the police (not because he was under the

    influence of any drugs or that he was trying to steal anything). (RR, Vol. 4; p.

    56). Accordingly, the prior convictions were merely used to paint Jones as a

    criminal. Therefore, under the circumstances, the prejudicial effect of using

    the complained about convictions did outweigh any probative value.

Appellant Lorenzo Dwayne Jones                                                      Page
Petition For Discretionary Review                                                   11
              The Court of Appeals further concluded that, “in the event the trial court

    did err, the error was harmless”. (See pg. 5 of Memorandum Opinion) In

    support, the Court noted that Jones admitted in his testimony that he had been

    in and out of jail for several years, he would not fail to cooperate with police,

    as he did not want to go to the penitentiary and the State never asked the jury

    to convict him on his prior convictions. Id. at 6. However, once the “prior

    conviction bell” is rung it is virtually impossible to un-ring the bell and attempt

    to partition the evidence for purposes of determining whether the error had a

    substantial and injurious effect or influence in determining the jury’ verdict.

    If the reviewing court is unsure whether the error affected the outcome, then

    it should be treated as harmful. Page v. State, 88 S.W.3d 755, 766 (Tex. Crim.

    App.-Corpus Christi 2002); see also Webb v. State, 36 S.W.3d 164,

    182(Tex.App.-Houston [14th Dist.] 2000).

              As a result, if this Court finds that it was error for the trial judge to admit

    the complained about previous convictions then the error should be treated as

    harmful and the conviction should be reversed.



                                    PRAYER FOR RELIEF

              Jones respectfully prays that the Court of Criminal Appeals review his

Appellant Lorenzo Dwayne Jones                                                           Page
Petition For Discretionary Review                                                        12
    case and after re-examination reverse his conviction, remand his case back to

    the Trial Court or the Court of Appeals for further analysis or enter an order for

    acquittal. Appellant further requests any and all such other relief to which he

    may be legally and justly entitled.


                                             Respectfully Submitted,


                                              /s/      Mark A. Rubal
                                             By: Mark A. Rubal
                                             SBN 17360325
                                             The Rubal Law Firm
                                             15150 Middlebrook Dr.
                                             Houston, Texas 77058
                                             mrubal@ws-law.com
                                             (281) 286-2222 Telephone
                                             (281) 488-4438 Telefax
                                             Attorney for Appellant




Appellant Lorenzo Dwayne Jones                                                    Page
Petition For Discretionary Review                                                 13
                                    CERTIFICATE OF SERVICE

              I hereby certify that a true and correct copy of this Petition was served

    upon the District Attorney of Harris County, Texas, on this the 23rd day of

    March, 2015, by mailing a copy to the Appellate Division, 1201 Franklin, 6th

    Floor, Houston, Texas 77002.

              I further certify that, on the same day, a true and correct copy of this

    Petition was mailed to Appellant, Lorenzo Dwayne Jones, SPN 00406866, 701

    North San Jacinto, Houston, Texas 77002 by CMRRR NO. 7013 1710 0001

    3124 4229.



                                               /s/      Mark A. Rubal
                                               Mark A. Rubal


                                    CERTIFICATE OF FILING

              I further hereby certify that the foregoing petition and Appendix was

    filed with the Clerk of the Court using the CM/ECF System on March 23,

    2015.

                                               /s/      Mark A. Rubal
                                               Mark A. Rubal




Appellant Lorenzo Dwayne Jones                                                     Page
Petition For Discretionary Review                                                  14
                                CERTIFICATE OF COMPLIANCE

              Pursuant to TEX. R. APP. PROC. 9.4, undersigned counsel certifies that

    this brief complies with the form requirements of the rule and exclusive of the

    portions exempted by the rule, this brief contains 1,790 words printed in a

    proportionally spaced typeface.



                                             /s/      Mark A. Rubal
                                             Mark A. Rubal




Appellant Lorenzo Dwayne Jones                                                  Page
Petition For Discretionary Review                                               15
APPENDIX
Affirmed and Memorandum Opinion filed February 26, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-01122-CR

                   LORENZO DWAYNE JONES, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1388256

                 MEMORANDUM                      OPINION


      A jury convicted appellant Lorenzo Dwayne Jones of Retaliation. See Tex.
Penal Code Ann. § 36.06(a)(1)(A) (West, Westlaw through 2013 3d C.S.). By
agreement, the trial court assessed punishment of four years’ confinement in the
Institutional Division of the Texas Department of Criminal Justice. In his sole issue
on appeal, appellant contends that the trial court abused its discretion by allowing
the State to impeach him with prior felony convictions and a prior misdemeanor
conviction for a crime of moral turpitude. We affirm.

                     FACTS AND PROCEDURAL BACKGROUND

      On the afternoon of May 13, 2013, Houston Police Officers Marsh and
Bushfield were patrolling downtown Houston when they found appellant lying
across a sidewalk near an overpass. The officers observed empty beer cans in the
immediate vicinity. The officers woke appellant and asked him to move. Appellant
refused. Appellant appeared to be intoxicated. Officer Marsh could smell beer on
appellant’s breath when he started talking. Officer Marsh observed that appellant
had bloodshot eyes. Appellant’s behavior suggested he was intoxicated. Officer
Marsh believed appellant was a danger to himself because he was asleep on the
sidewalk during rush hour and could have stumbled into the road when he woke
up. The officers attempted to arrest appellant for Public Intoxication. Appellant
became agitated and combative. He used obscenities and threatened the officers
and members of their families. Once inside the patrol car, appellant shouted racial
comments and threatened Officer Marsh’s life.

      Appellant was indicted for Retaliation. The case was tried to a jury.

      Appellant testified at trial. Prior to his testimony, appellant’s trial counsel
orally moved to allow appellant to testify free from impeachment. The trial court
conducted a hearing outside the presence of the jury. The trial court ruled that any
convictions over ten years old would not be admissible. The trial court did allow
the State to impeach appellant with four prior felony convictions for possession of
a controlled substance, which occurred in 2007 and 2008 and were punished as
misdemeanors, and a prior 2007 misdemeanor conviction for attempted theft.

      Appellant testified that he remembered telling Officer Marsh she could
“suck my dick.” However, he denied telling Marsh, “I am going to come find you


                                         2
and your mom and blow your brains out.” Appellant denied threatening to beat
either officer’s ass, and he denied ever threatening to kill a police officer because
he did not want to end up in the penitentiary. Appellant acknowledged during
direct examination that he had some prior drug-related convictions. During cross-
examination, the State impeached appellant with the prior convictions for
possession of a controlled substance and attempted theft.

      The jury convicted appellant. By agreement, the trial court assessed
punishment at four years in prison. Appellant timely appealed.

                                    DISCUSSION

      In his sole issue, appellant argues that the trial court erred when it denied his
motion to testify free from impeachment. We disagree.

      Rule 609 of the Texas Rules of Evidence governs the admissibility of prior-
conviction evidence. Tex. R. Evid. 609. Under Rule 609, evidence that a witness
has been previously convicted of a crime is admissible to attack his credibility if
the crime was a felony or involved moral turpitude and the trial court determines
that the probative value of the evidence outweighs its prejudicial effect. Id.;
LaHood v. State, 171 S.W.3d 613, 620 (Tex. App.—Houston [14th Dist.] 2005,
pet. ref’d.). Here, the State sought to impeach appellant with prior felony
convictions and a misdemeanor conviction for attempted theft, which is a crime
involving moral turpitude. See LaHood, 171 S.W.3d at 620.

      In determining whether the probative value of the evidence outweighs the
prejudicial effect, courts look to the factors set out by the Court of Criminal
Appeals in Theus v. State: (1) the impeachment value of the prior crime; (2) the
temporal proximity of the past crime relative to the charged offense and the
witness’s subsequent history; (3) the similarity between the past crime and the


                                          3
offense being prosecuted; (4) the importance of the defendant’s testimony; and (5)
the importance of the credibility issue. 845 S.W.2d 874, 880 (Tex. Crim. App.
1992); Huerta v. State, 359 S.W.3d 887, 892 (Tex. App.—Houston [14th Dist.]
2012, no pet.).

      We review the trial court’s admission of evidence under an abuse of
discretion standard. LaHood, 171 S.W.3d at 620.

      The trial court did not abuse its discretion in admitting evidence of
appellant’s prior convictions. Appellant acknowledges and we agree that the final
three Theus factors weigh in favor of admissibility. The third factor weighs in
favor of admission because the prior offenses of attempted theft and possession of
a controlled substance and the charged offense of retaliation are not similar. See
Theus, 845 S.W.2d 881; LaHood, 171 S.W.3d at 621; Huerta, 359 S.W.3d at 893.
The fourth and fifth factors, which are interrelated, also weigh in favor of
admission. Appellant’s testimony was critical to the case because there were no
eyewitnesses to the offense other than appellant and the officers. As a result, the
importance of appellant’s credibility was escalated, and the State had a significant
need to impeach appellant. See Theus, 845 S.W.2d at 881; LaHood, 171 S.W.3d at
621; Huerta, 359 S.W.3d at 893–94.

      The first and second factors weigh in favor of admitting evidence of the
prior theft conviction. With regard to appellant’s attempted-theft conviction, the
first factor favors admission because theft is a crime of deception involving a
higher impeachment value than other crimes, such as crimes of violence. See
Huerta, 359 S.W.3d at 892. With regard to appellant’s prior drug-related
convictions, the first factor is neutral because they are neither crimes of violence
nor deception. See Leyba v. State, 416 S.W.3d 563, 571 (Tex. App.—Houston
[14th Dist.] 2013, pet. ref’d.). The second factor favors admission because

                                         4
appellant’s prior convictions occurred near in time to the charged offense and
demonstrate appellant’s propensity to run afoul of the law. See, e.g., Theus, 845
S.W.2d at 881 (prior conviction occurring five years before the charged offense
was “recent”); Huerta, 359 S.W.3d at 893 (separate prior convictions occurring
eight, four, and three years before the charged offense were “near in time” to the
charged offense).

      Considering all of the Theus factors, we hold the trial court did not abuse its
discretion in admitting the evidence of appellant’s prior convictions.

      In the event the trial court did err, the error was harmless. Generally, the
erroneous admission of evidence is a non-constitutional error. See Garcia v. State,
126 S.W.3d 921, 927 (Tex. Crim. App. 2004). “[A]n appellate court must disregard
a non-constitutional error that does not affect a criminal defendant’s ‘substantial
rights.’” Id.; see Tex. R. App. P. 44.2(b). “A substantial right is affected when the
error had a substantial and injurious effect or influence in determining the jury’s
verdict.” Coble v. State, 330 S.W.3d 253, 280 (Tex. Crim. App. 2010). A non-
constitutional error is harmless if the improperly admitted evidence did not
influence the jury or had but a slight effect on its deliberations. Id. We must
examine the entire record and calculate, to the extent possible, the probable impact
of the error upon the rest of the evidence. Id. The “entire record” includes
testimony, physical evidence, the nature of the evidence supporting the verdict, the
jury instructions, the State’s theory, any defensive theories, closing arguments, voir
dire, the character of the alleged error, how the character of the error might be
considered in connection with other evidence in the case, and whether the State
emphasized the error. Motilla v. State, 78 S.W.3d 352, 355–56 (Tex. Crim. App.
2002). The presence of overwhelming evidence supporting the finding of guilt can
also be a factor in the evaluation of harmless error. Id. at 357.

                                           5
      On direct examination, appellant discussed his criminal history in general to
assert that he had been in and out of jail for several years and would not fail to
cooperate with police, as he did not want to go to the penitentiary. Appellant
reaffirmed that position on cross-examination. The State never asked the jury to
convict based on appellant’s prior convictions. The prosecutor did not mention the
prior convictions at issue in this appeal during his opening or closing statements.
The subject of appellant’s prior convictions did not arise during voir dire. And the
jury instructions made clear that the prior-conviction evidence could be considered
only for the purpose of determining the weight of appellant’s testimony. Based on
the totality of the record, even if the impeachment of appellant was error, we hold
that the error was harmless.

                                   CONCLUSION

      Having overruled appellant’s sole issue on appeal, we affirm the trial court’s
judgment.


                                      /s/       Marc W. Brown
                                                Justice

Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            6